DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.

Regarding claims 1 and 14, the prior art of record fails to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1 and 14 as a whole; and further defined by wherein the controller is further configured to: set a bandwidth to be reduced in proportion to a decrease of a display size of the image without applying an additional control command for changing the resolution of the image transmitted from the source device based on the decreased display size of the image, release a communication connection with the source device based on the image being reduced to a size less than a preset size when an image display function for displaying the image transmitted from the source device is executed as a foreground job, resume communication with the source device through an additional communication link in response to determining that a size increase of the image is greater than the preset size in a released state of the communication connection, and receive, from the source device, an initial image that was received before the communication connection was released for maintaining continuity, wherein the initial image that was received before the communication connection was released 

	Regarding claims 2, 3, 5-13 and 15-17, they depend from allowable claims 1 and 14. Therefore, claims 2, 3, 5-13 and 15-17 are also held allowable.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rivera et al. (Pub No US 2017/0353705) – setting video to audio-only mode in response to detecting a trigger; e.g. phone call, switching to another application, etc.; paragraph [0099] figure 4.
Johansson (Patent No US 8,250,228) - Pausing or terminating video portion while continuing to run audio portion of plug-in on browser; abstract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423